Citation Nr: 1638817	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board remanded the issue for additional development in January 2013 and May 2013.  

The issues of increased ratings for bilateral knee disability was raised by the record in a July 2010 substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board referred this issue in January 2013, but it does not appear anything has been done.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment.  Specifically, he asserts in his early 1990's Social Security Administration (SSA) disability applications that he worked as a field wireman in the US Army, then as a forklift operator for a piping company, and finally as a process specialist for a paper company until 1992.  He elaborated that he used machines, tools, and equipment, but did not have supervisory responsibilities.  As a forklift operator, he also loaded pipes on trucks and drove trucks.  He spent three hours a day walking, two hours standing, and four hours sitting.  He frequently carried/lifted up to 25 pounds.  As a process specialist, he cut paper to a certain width and rolled it on a paper machine.  He spent eight hours a day walking and standing, and zero hours sitting.  He frequently carried/lifted up to 50 pounds.

In a November 2004 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he states his left knee disability prevents him from securing or following any substantially gainful occupation.  He worked as a pipe maker then a paper maker.  He completed high school and had education and training in field wiring (which he did during service) prior to becoming too disabled to work.  He had no other education or training since he became too disabled to work.  He elaborated in his March 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that his knees, et cetera, prevent him from him from securing or following any substantially gainful occupation.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran was service-connected for a left knee disability at 10 percent since November 6, 2000.  Subsequently, he was granted service-connection for a right knee disability at 10 percent since March 10, 2005, and his left knee disability was increased to 20 percent since October 7, 2005.  He was also granted service-connection for a lumbar spine disability at 10 percent since March 18, 2009, and major depressive disorder at 30 percent since August 21, 2009.  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

A January 1993 SSA record notes the Veteran worked for five years as a forklift operator.  "This work is performed at the heavy level of exertion and is semi-skilled work."  Also, the Veteran worked for five and a half years as a paper machine operator.  "This work was performed at the heavy level of exertion."  

An October 2009 VA psychiatric evaluation notes that in recent years, especially since the 1990's, the Veteran reported severe chronic pain, which resulted in him having to use a cane to walk and greatly restricted his activities, including standing or walking.  

A February 2013 VA spine examination found the Veteran used a brace regularly and a cane constantly, but his lumbar spine disability did not impact his ability to work.  A February 2013 VA psychiatric evaluation found the Veteran's major depressive disorder had no functional limitations related to employment activities.  "The veteran's depression is mild and does not impact either physical or sedentary employment activities."  

At a May 2013 VA spine examination, the examiner notes the Veteran regularly used a cane for his back and knees and opined that the Veteran's lumbar spine disability impacted his ability to work; noting he could sit for 30-40 minutes with reposition, could stand for ten minutes, could walk half a block, avoided climbing and bending, and limited weight lifting to light weight for both knees and back.  The examiner further states that "[b]ased on history, observation, and physical exams, as well as taking education into consideration, Veteran would be employable from sedentary standpoint regarding Lspine and Bilateral knee condition.  Historically, knees and back play about same role physically in regards to his ability to function in work environment."

At a May 2013 VA knee examination, the examiner notes that the Veteran wore a brace on his left knee daily, used a brace on his right knee as occasion required, and used a cane daily.  The examiner opined that the Veteran's knee disabilities impacted his ability to work; stating, he could sit 30 minutes, then had to reposition and his knees improved for another 30 minutes.  He could stand for ten minutes, but then had to sit due to pain in his back and knees.  He could walk half a block before pain and avoided climbing and squatting due to pain in his knees and back.  The examiner further states that:

Based on history, observation, clinical exam, and review of xrays, it is my opinion that it is as likely as not (>50/50) that Veteran could function in a sedentary environment taking all of this into consideration with knees.  He would have more activity limitations noted above with knees (as well as back) but this would not preclude ability to function in sedentary environment in my opinion.  It is as likely as not that Veteran could also work in sedentary environment despite SC spine condition for the very same reasons as noted for knees above.  He was noted to have ability to sit long periods of time without distress.  He is able to ambulate on his own without major difficulty (short distances). 

A May 2013 VA psychiatric evaluation notes the Veteran had mild symptoms and the examiner opined that it was less likely than not that symptoms preclude employment.  The examiner explained that the Veteran was reporting mild depression that did not significantly impair functioning.  

Affording the Veteran the benefit of the doubt, the Board finds that under these circumstances, the matter of a TDIU should be referred for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  While there are notations the Veteran would be employable from a sedentary standpoint, his reported employment history indicates he only worked in labor intensive jobs that required walking, standing, and carrying/lifting.  He has no sedentary work experience.    

Accordingly, the case is REMANDED for the following action:

1. Refer the matter of a TDIU to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

2. After completing the above and any other necessary development, readjudicate the claim for a TDIU.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L .KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


